UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIESEXCHANGE ACT OF 1934 For the quarterly period ended:December 31, 2014 [_] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT Commission file number 000-54662 Beamz Interactive, Inc. (Name of registrant as specified in its charter) Delaware 94-3399024 (State or other jurisdiction of incorporation) (IRS employer identification no.) 15354 N. 83rd Way, Suite 101 Scottsdale, Arizona 85260 (480) 424-2053 (Address of principal executive offices) (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.Yes x Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x Noo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (check one) Large accelerated filero Accelerated filero Non-accelerated filero Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).YesoNox Shares issued and outstanding of the registrant’s $.001 par value common stock as of February 10, 2015: 67,503,508. PART I – FINANCIAL INFORMATION Item 1: Financial Statements Condensed Balance Sheets as of December 31, 2014 (unaudited) and June 30, 2014 3 Unaudited Condensed Statements of Operations for the three and six months ended December 31, 2014 and 2013 4 Unaudited Condensed Statements of Cash Flows for the six months ended December 31, 2014 and 2013 5 Notes to Unaudited Condensed Financial Statements 6 Item 2: Management’s Discussion and Analysis of Financial Condition and Results of Operations 14 Item 3: Quantitative and Qualitative Disclosures about Market Risk 23 Item 4: Controls and Procedures 23 PART II – OTHER INFORMATION Item 1: Legal Proceedings 23 Item 1A: Risk Factors 23 Item 2: Unregistered Sales of Equity Securities and Use of Proceeds 23 Item 3: Defaults upon Senior Securities 24 Item 4: Mine Safety Disclosures 24 Item 5: Other Information 24 Item 6: Exhibits 24 Signatures 25 2 PART I – FINANCIAL INFORMATION BEAMZ INTERACTIVE, INC. CONDENSED BALANCE SHEETS December 31, 2014 and June 30, 2014 December 31, June 30, (Unaudited) ASSETS Current Assets: Cash and cash equivalents $ $ Accounts receivable, net Inventory, net Prepaid expenses Total Current Assets Prepaid expenses - long term portion Property and equipment, net Total Assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current Liabilities: Accounts payable $ $ Accrued liabilities Advances from related parties Notes payable, net of discount Notes payable - related parties, net of discount Total Current Liabilities Long-Term Liabilities Notes payable, net of discount - Notes payable - related parties, net of discount - Total Liabilities Commitments and Contingencies - - Stockholders' Deficit: Preferred Stock 10,000,000 shares authorized $.001 par value: Series D Convertible Preferred; 1,300,000 authorized; 796,039 shares issued and outstanding Common Stock, $.001 par value, 250,000,000 shares authorized; 67,303,508 and 32,193,416 shares issued andoutstanding Additional paid-in capital Accumulated deficit ) ) Total Stockholders' Deficit ) ) Total Liabilities and Stockholders' Deficit $ $ The Accompanying Notes are an Integral Part of the Condensed Financial Statements 3 BEAMZ INTERACTIVE, INC. CONDENSED STATEMENTS OF OPERATIONS (Unaudited) Three Months EndedDecember 31, Six Months EndedDecember 31, Sales, net $ Cost of goods sold Gross profit Depreciation and amortization Research and development expenses Sales and marketing expenses General and administrative expenses Loss from Operations ) Other Expense Interest expense ) Loss on extinguishment of debt ) - ) - Net Loss $ ) $ ) $ ) $ ) Loss per share Basic and diluted loss percommon share $ ) $ ) $ ) $ ) Weighted average common sharesoutstanding - basic and diluted The Accompanying Notes are an Integral Part of the Condensed Financial Statements 4 BEAMZ INTERACTIVE, INC. CONDENSED STATEMENTS OF CASH FLOWS For the Six Months Ended December 31, 2014 and 2013 (Unaudited) (Unaudited) (Unaudited) Reconciliation of Net Loss to Net Cash Used by Operating Activities Net Loss $ ) $ ) Cash flows from operating activities: Depreciation and amortization Equity issued for services and liabilities Debt issued for services - Allowance for doubtful accounts - Amortization of debt discount Loss on extinguishment of debt - Payment of services by related parties - Changes in Operating Assets and Liabilities Accounts receivable ) Inventory ) Prepaid expenses and other assets ) Deposits - ) Accounts payable ) Accrued liabilities Net cash used by operating activities ) ) Cash flows from investing activities: Purchase of equipment ) ) Net cash used by investing activities ) ) Cash flows from financing activities: Related party advances Proceeds from related party bridge loans and convertible debt - Proceeds from equity financing - Proceeds from exercise of warrants - Net cash provided by financing activities Increase (decrease) in cash and cash equivalents ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ Non-cash investing and financing activities: Related party payments of accounts payable $
